DETAILED ACTION
Claims 1-2, 6-8, and 11-19 are pending.  Of these, claims 11-15 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-2, 6-8, and 16-19 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/22, 5/31/22, 6/22/22, and 9/15/22 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
	The 103 rejections are withdrawn in view of Applicant’s arguments.
	The 112(b) rejections are withdrawn in part in view of the amendment and maintained in part.
	One double patenting rejection is maintained, and the remainder were reconsidered and withdrawn in light of Applicant’s persuasive arguments against the prior art rejections, since the claims of the related applications do not recite that the silicon fine particles have a heterogeneous or incomplete oxide film on their surfaces.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6 and 19 recite “the water-containing medium,” but these limitations lack clear antecedent basis because base claims 1 and 17 do not recite that any water is present in the composition.  Rather, they only recite that the silicon fine particles have surfaces that are “capable of getting direct contact with water of a water-containing medium.”  Therefore, they are merely reciting functional properties of the surfaces, without reciting that water is actually present.  Clarification is required.  Since dependent claims 7-8 do not clarify the point of confusion, they are also rejected.
Response to Applicant’s Arguments
Applicant argues that base claims 6 and 17 recite “water of a water-containing medium,” and that claims 6 and 19 clearly describe the relationship between the pH adjusting agent of the solid formulation and the water-containing medium of the base claims, such that claims 6 and 19 are definite.
In response, the base claims still do not clearly recite the actual presence of the water-containing medium in the formulation, to which claims 6 and 19 are referring, but rather only require that silicon fine particles in the formulation are “capable” of getting contact with water of a water-containing medium.  This limitation does not require the presence of water in the formulation as a structural element, but rather only requires that the silicon fine particles have the functional ability to contact water.  It is suggested that the rejection could be overcome by 1) amending base claims 1 and 17 to recite that the composition “comprises a water-containing medium” which would make it clear that water is present, or alternatively by 2) amending claims 6 and 19 to recite that the pH adjusting agent is “capable of making the water-containing medium have a pH value of 5 or more,” thereby making it clear that the composition need only comprise a pH adjusting medium that has the functional ability to provide a pH value of 5 or more when in contact with water, but without requiring that water actually be present in the composition.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/327,794 and in view of Matsuda et al. (“Concentration of hydrogen molecules and splitting water using silicon nanoparticle” ISIR Osaka Univ., 2015; of record in IDS) where indicated.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary references are relied upon as discussed above.
The reference claims recite silicon fine particles as a hydrogen supply material in contact with a medium having a pH of more than 7.4 and having an incomplete oxide film and retains hydrophilicity and which is in the form of a gel, and further comprising a pH adjusting agent such as sodium hydrogencarbonate.    
Although the reference claims do not recite that the formulation is in the form of a medicine or comprises a medium that is ex vivo water, it would have been prima facie obvious to incorporate these features, since Matsuda teaches that medicinal drinking water can be produced by the addition of silicon nanoparticles to ex vivo water,  
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the rejection, which is therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

  
/Patricia Duffy/Primary Examiner, Art Unit 1645